Citation Nr: 1744696	
Decision Date: 10/06/17    Archive Date: 10/17/17

DOCKET NO.  13-13 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a left knee and leg disability, to include as secondary to a low back disability. 


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady


ATTORNEY FOR THE BOARD

T. Wishard, Counsel



INTRODUCTION

The Veteran had active military service from June 1962 to April 1965.  

These matters come before the Board of Veterans' Appeals (Board) from a December 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Louisville, Kentucky.  

These matters were previously before the Board in April 2015 when the Board denied the Veteran's claims.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court/CAVC).  In a May 2016 memorandum decision, the Court vacated the Board's decision and remanded it for readjudication.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Back disability

The Veteran contends that he injured his back while in service in August 1963 by lifting heavy objects as part of his duties as an aerospace ground equipment repairman.  The Veteran's service treatment records (STRs) are negative for complaints of the back, and the Veteran's March 1965 report of medical examination for separation purposes reflects that his spine was normal.  The claims file also includes several lay statements noting that the Veteran had had back complaints as early as 1971, or approximately five years after his separation from service.  The Veteran stated that he sought treatment from a chiropractor, whose name he cannot remember, in 1969, four years after separation from service. 

A February 2013 VA examination report reflects the opinion of the examiner that it is less likely than not that the Veteran's current back disability is related to service.  The Court, in its May 2016 decision, found that the clinical opinion was flawed in that the clinician cited to genetic influences without acknowledging that the Veteran had not actually been tested to determine if he had genetic influences; the clinician stated that "minor" environmental and constitutional factors contributed to the Veteran's condition but failed to appreciate that those factors may have occurred in service and if so, service connection would be warranted for the disability, no matter how minor the contribution of such factors; and the clinician failed to address that the appellant had similar level of degeneration at all parts of the lumbar spine except for L5-S1.  Accordingly, a supplemental opinion is warranted.

The earliest clinical evidence of a back disability is not for more than three decades after separation from service.  A December 2002 private treatment record from Dr. J.W. reflects that the Veteran reported a history of back injury 15 years ago; this would indicate an onset date of approximately 1987, or more than two decades after separation from service.  In addition, a lay statement from S. W. reflects that the Veteran injured his back in the fall of 1982 or 1983, more than a decade after separation from service.  (S.W. stated that he remembered the back injury because he had to take the Veteran's place at work.)

The earliest VA record in evidence is from December 2002; the record does not reflect that it was the Veteran's initial visit with a VA facility.  The Board finds that the RO should attempt to associate all the Veteran's VA clinical records from 1965 to 2011 with the claims file as they may provide additional information as to the onset of his back complaints. 

The issue of a left leg/knee disability as due to a back disability is inextricably intertwined with the above remanded issue.  Thus, it must also be remanded. 

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file all VA clinical records for the Veteran from April 1, 1965 to July 1, 2011. 

2.  Thereafter, obtain a supplemental opinion as to the Veteran's back disability.  

In providing an opinion, the clinician should consider the pertinent evidence and opine as to whether it is as likely as not (50 percent or greater) that the Veteran has a current back disability causally related to active service.  

a. The clinician is requested to address whether genetic influences contributed to the Veteran's low back disability, as noted in the February 2013 VA medical opinion.  If so, the examiner should explain the basis for such finding and should address whether genetic testing (to determine whether the Veteran possesses the necessary genes) is warranted.  If the clinician finds that genetic testing is warranted, the Veteran should be scheduled for such testing.
b. The clinician is requested to identify any low back effects of any service-related "environmental and constitutional factors."  The Board notes that the Veteran is entitled to service-connection for such effects, regardless of how minor they are.
c. The clinician is requested to explain, if possible, the February 2013 examiner's finding that the cervical spine was most affected by disc disease in light of the May 2012 radiology report finding severe degenerative disc disease at L5-S1 and only moderate degenerative disc disease at L1-L5.

The clinician is requested to provide a thorough rationale, or explanation, with reference to evidence in the record, for all opinions provided.  

3.  Following completion of the above, readjudicate the issues on appeal.  If a benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




